UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 September30, Commission File Number: 000-50492 LIVEREEL MEDIA CORPORATION (Translation of registrant's name into English) 3400 One First Canadian Place C/O Bennett Jones PO Box 130 Toronto, Ontario, M5X 1A4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [X] Form 20-F[] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes [] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Exhibits 99.1 Financial Statements for Quarter EndedSeptember 30, 2008 99.2 Management’s Discussion and Analysis 99.3 Form 52-109F1 - Certification of Quarterly Filing - CEO 99.4 Form 52-109F1 - Certification of Quarterly Filing - CFO SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIVEREEL MEDIA CORPORATION Date:November 28, 2008 By: /s/ Gregg Goldstein Gregg Goldstein Chief Executive Officer - 2 - Exhibit Index 99.1 Financial Statements for Quarter EndedSeptember 30, 2008 99.2 Management’s Discussion and Analysis 99.3 Form 52-109F1 - Certification of Quarterly Filing - CEO 99.4 Form 52-109F1 - Certification of Quarterly Filing -
